Filed Pursuant to Rule424(b)(3) Registration No.333-179521 MOODY NATIONAL REIT I, INC. SUPPLEMENT NO.2 DATED MAY 16, 2013 TO THE PROSPECTUS DATEDAPRIL 24, 2013 This document supplements, and should be read in conjunction with, our prospectus datedApril 24, 2013 relating to our offering of up to $1,000,000,000 in shares of our common stock, as supplemented by Supplement No. 1, datedApril 24, 2013.Terms used and not otherwise defined in this Supplement No.2 have the same meanings as set forth in our prospectus. The purpose of this Supplement No.2 is to disclose: · the status of our public offerings; and · our Quarterly Report on Form 10-Q for the quarter ended March 31, 2013, filed with the Securities and Exchange Commission on May 15, 2013. Status of Our Public Offerings On February 14, 2012, we filed a registration statement on Form S-11 with the SEC to register a following-on public offering of up to $1,000,000,000 in shares of our common stock. On October 12, 2012, the Registration Statement for our follow-on public offering was declared effective by the SEC and our initial public offering automatically terminated. In our follow-on offering we are offering up to 90,000,000 shares of our common stock to the public at $10.00 per share and up to 10,526,316 shares of our common stock to our stockholders pursuant to our distribution reinvestment plan at $9.50 per share. As of May 10, 2013, we had accepted investors’ subscriptions for and issued 1,954,214 shares of our common stock in our public offerings, including 46,640 shares of our common stock issued pursuant to our distribution reinvestment plan, resulting in gross offering proceeds of $19,075,741. We may continue our follow-on public offering until as late as October 12, 2015 (three years from the date of the commencement of our follow-on public offering), provided that, under rules promulgated by the SEC, in some circumstances we could continue our follow-on public offering until as late as April 9, 2016. Quarterly Report for the Quarter Ended March 31, 2013 On May 15, 2013, we filed with the Securities and Exchange Commission our Quarterly Report on Form 10-Q for the quarter ended March 31, 2013, a copy of which is attached to this Supplement as Exhibit A (without exhibits). EXHIBIT A UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-150612 MOODY NATIONAL REIT I, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 26-1812865 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 6363 Woodway Drive, Suite 110 Houston, Texas (Address of Principal Executive Offices) (Zip Code) (713) 977-7500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated filer¨ Accelerated filer¨ Non-Accelerated filer ¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of May 10, 2013, there were 2,010,186shares of the Registrant’s common stock issued and outstanding. MOODY NATIONAL REIT I, INC. INDEX PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 2 Condensed Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 (unaudited) 2 Condensed Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 (unaudited) 3 Condensed Consolidated Statements of Equity for the three months ended March 31, 2013 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 39 Item 4. Controls and Procedures 40 PART II OTHER INFORMATION 41 Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 42 Item 4. Mine Safety Disclosures 42 Item 5. Other Information 42 Item 6. Exhibits 42 1 PART I — FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS. MOODY NATIONAL REIT I, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, 2013 December 31, 2012 ASSETS Investment in hotel properties, net $ $ Cash and cash equivalents Restricted cash Accounts receivable, net of allowance of $4,000 and $3,000, respectively Mortgage note receivable Earnest money and deposits ¾ Prepaid expenses and other assets Deferred costs, net of accumulated amortization of $29,348 and $20,564, respectively Total Assets $ $ LIABILITIES AND EQUITY Liabilities: Notes payable $ $ Accounts payable and accrued expenses Dividends payable Total Liabilities Special Partnership Units¾ 100 Special Units of the Operating Partnership Commitments and Contingencies Equity: Stockholders’ equity: Common stock, $0.01 par value per share; 400,000,000 shares authorized, 1,837,996 and 1,373,279 issued and outstanding at March 31, 2013 and December 31, 2012, respectively Preferred stock, $0.01 par value per share; 50,000,000 shares authorized, no shares issued and outstanding ¾ ¾ Additional paid-in capital Distributions in excess of net income ) ) Total stockholders’ equity Noncontrolling interest - 100 common units of the Operating Partnership Noncontrolling interest in consolidated joint venture Total Equity TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 2 MOODY NATIONAL REIT I, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Revenue Room revenue $ $ ¾ Other revenue — Total hotel revenue — Interest income from note receivable Total revenue Expenses Hotel operating expenses ¾ Property taxes, insurance and other ¾ Depreciation and amortization ¾ Property acquisition ¾ Corporate general and administrative Total Expenses Operating Income Interest expense and amortization of deferred loan costs Income before income tax expense Income tax expense — Income from continuing operations Income from discontinued operations ¾ Net Income Income attributable to noncontrolling interest from consolidated joint venture ) ) Income attributable to noncontrolling interest in common operating partnership units (9
